In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1170V
                                    Filed: October 30, 2017
                                        UNPUBLISHED


    NANCY WEBB,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Shoulder Injury
                                                             Related to Vaccine Administration
    SECRETARY OF HEALTH AND                                  (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On September 20, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered shoulder injury related to vaccine
administration (SIRVA) as a result of the influenza vaccination she received on
November 2, 2013. Petition at 1-2; Stipulation, filed October 30, 2017, at ¶ 2, 4.
Petitioner further alleges that suffered the residual effects of her shoulder injury for more
than six months. Petition at 3; Stipulation at ¶¶ 4. “Respondent denies that the flu
vaccine caused petitioner to suffer SIRVA or any other injury or her current condition ”
Stipulation at ¶ 6.

       Nevertheless, on October 30, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        a. A lump sum of $20,000.00 in the form of a check payable to petitioner.
           Stipulation at ¶ 8a. This amount represents compensation for all items of
           damages that would be available under 42 U.S.C. § 300aa-15(a). and

        b. A lump sum payment of $72.00 representing compensation for
           satisfaction of the North Carolina Department of Health and Human
           Services Medicaid lien, in the form of a check payable jointly to
           petitioner and

                                 Division of Medical Assistance
                                 Office of the Controller
                                 2022 Mail Service Center
                                 Raleigh, NC 27699-2022
                                 Case No.: 260251

            Petitioner agrees to endorse this payment to the Division of Medical
            Assistance. Id. at ¶ 8b.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2